J     -S-"                            CUSTOM, Texas
flpf>Lzc**><         §    rt*/SEL
..j -.a i'. n j. u ',0 l: .' i_; i it J. eS •>•.                          c. A HO         ij'l-.-'Hr\ ! l'lc.l\ i                            L;i'      CRPilNf-H.                       .;L,5" ;L;;
                                                                                           i i'••!"" I" i.ji'\ !•!(-)" i- i~)U i-' L. I -. A '.'.j                    iJi-'i I I'
                                                               iJ t f n      \J *,


                                                                                                                                                    6 c. •::, i. r-i;'J i iM3           !'•"* E Hi LJ3 i


                                                                          33 ;-:'•::!      i \J <                   Hui-.D             HI7! i I
                                                                                          fa f'i I H                      l~: -/ d     !.;•!-! U.
tuU h T K          r\:,. B H £ a i'           *i »'••': L r'                                                                                           I'MUis i n             ~t.:.             !   if-iLKNi           [~i :....    i./ C




                                                                                                                    i'>!ij      brif-iK i ,vJ               ,-iv,




siiH'fi£           Ui-~       'I'EXhS              CO UN i f                Di
ON        ihiS THE                       Q DHY OK                                                y^JC,                                                              >:Y         Thf-Ti         Vr-ii       DOCUMENT         IS         ft   TRUE.
UUKl-'Lfc- i r_, r'-ii'-jfj UiMHl_ I Lr'LC                                      i...- Li I- S          I                        i; i      i'iC      »-Ji"                   >K3r~> I XL'*.                            .14          i Mb.

3 IJ Pii-' LjT £. R          D Pi"!" H 3 R S £                 E E 3 ft R 3 IM 3                       THE                   3 F r E iN D £ H; 3                    fi CIL
,-';• .(.--HE,„.-•'          Ei-3-ENL1                   thitK                  NfcXi                      ijjCJ                !\uMiit::.k;                1I&S3Q-                                        I'.uftSt



                                                                                                                                       zmniiniimniriVuiiuiiiunummiR
                                                                                                                                          JOE_RICHARD MARTiWEZ
                                                                                                                                                                    !UC
                                                                                                                                                                    *AS
                                                                                                '• •       •'.' •','-,,    .*£'&$'        NOTARf iWlTHOi/T BOND
                                                                                                                                                                      1-03-2017
                                                                                                                                                                          E222ZZZZZH4
                          ecu.* r®Pftppefirh Fx^r-^csr^cT^
I      received"
FIRST COURT OF APPEAIs!
    HOUSTON. TEXAS:   '
    OCT 13 2015
CHH^roPHER A. PRINE
                                                             6